      Case 1:20-cv-01227-ELH Document 12-3 Filed 08/31/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

JANE DOE                                           *

      Plaintiff,                                   *

v.                                                 *      Case No.: 1-20-CV-01227-ELH

LOYOLA UNIVERSITY MARYLAND,                        *

      Defendant.                                   *

******************************************************************************

                   DEFENDANT’S MOTION TO DISMISS EXHIBITS


     Exhibit 1     Sexual Misconduct Policy of Loyola University Maryland
     Exhibit 2     Investigative Report Summary (Inv. Report) Part 1 of 2
     Exhibit 2     Investigative Report Summary (Inv. Report) Part 2 of 2
     Exhibit 3     May 13, 2019 Administrative Hearing Transcript Excerpts
     Exhibit 4     John Doe’s Sexual Misconduct Incident Report
     Exhibit 5     Plaintiff’s Sexual Misconduct Incident Report
                   April 18, 2019 Notice of Violation of the Loyola University Community
     Exhibit 6
                   Standards and Notice of Administrative Hearing
     Exhibit 7     May 2019 Email Correspondences between Plaintiff and D. Tiscione
     Exhibit 8     Plaintiff Appeal Transcript of June 28, 2019 Hearing
     Exhibit 9     John Doe Appeal Transcript of June 28, 2019 Hearing
     Exhibit 10    May 29, 2019 Notice to Plaintiff of Findings of Administrative Hearing
     Exhibit 11    June 1, 2019 John Doe Appeal Letter
     Exhibit 12    June 4, 2019 Plaintiff Appeal Letter
     Exhibit 13    Dr. Spearman’s Letter Response to Plaintiff’s Appeal
